Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “31”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “100”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LATERAL DISPLACEMENT SURF SYSTEM AND METHOD OF USE.

The disclosure is objected to because of the following informalities: In line 15 of page 14, “larges” should be changed to “largest”.  

Claim Objections
Claims 3, 9, and 14 are objected to because of the following informalities:  
In line 1 of claim 3, “the” should be inserted before “first surface area”.
In line 1 of claim 9, “the” should be inserted before “first surface area”.
In line 1 of claim 14, “the” should be inserted before “first surface area”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear whether “a yaw axis” as recited in line 2 refers to the yaw axis recited in claim 1, from which claim 6 depends, or if it represents another limitation.
Regarding claim 17, it is unclear whether “a yaw axis” as recited in line 2 refers to the yaw axis recited in claim 12, from which claim 17 depends, or if it represents another limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 10,183,726) in view of Simonds (GB 1,196,863).
Regarding claims 1, 7, and 8, McNaughton discloses a watercraft (50) comprising: a hull (40) with a first side, a stern (90), a center of gravity, a bow (95), and a pair of foils (wake shaping apparatuses 10) including a rear foil projecting out from the first side and a front foil projecting out from the first side,  wherein, when the watercraft moves forward in water, the pair of foils are configured for causing the watercraft to rotate about a yaw axis and increasing displacement of the water by the watercraft (Figs. 2, 4, and 6 -18; col. 5, lines 11 - 55; col. 6, lines 46 - 53).  Although Fig. 6 of McNaughton illustrates including a rear foil projecting out from the first side and between the stern and the center of gravity and a front foil projecting out from the first side and between the bow and the center of gravity, 
Regarding claim 2, McNaughton fails to disclose the front foil has a bow-facing surface having a first surface area and the rear foil has a bow-facing surface having a second surface area that is greater than the first surface area.  Simonds teaches the front foil (6) has a bow-facing surface having a first surface area and the rear foil (2a) has a bow-facing surface having a second surface area that is greater 
Regarding claims 3, 9, and 14, McNaughton in view of Simonds discloses all of the claim limitations except the first surface area is 64 square inches and the second surface area is 144 square inches.  The specific surface areas lack criticality in the claims and is a design consideration within the skill of the art.  Examiner notes that page 15, line 7 and page 25, lines 5 - 8 of the specification of the present application discloses a variety of proportions of sizes of the front foil and the rear foil, thus teaching a lack of criticality of the size of the first surface area and the second surface area.
Regarding claims 4, 10, and 15, McNaughton in view of Simonds discloses all of the claim limitations except the first surface area is approximately 44% of the second surface area.  The specific surface areas lack criticality in the claims and is a design consideration within the skill of the art.  Examiner notes that page 15, line 7 and page 25, lines 5 - 8 of the specification of the present application discloses a variety of proportions of sizes of the front foil and the rear foil, thus teaching a lack of criticality of the relative proportions of sizes of the first surface area and the second surface area.
Regarding claims 5, 6, 11, and 16, McNaughton in view of Simonds discloses a method of generating waves using the watercraft of claim 1 (see rejection of claim 1 above).  Although McNaughton in view of Simonds fails to explicitly teach the front foil creates a cone of turbulence in the water, the cone of turbulence having an outer edge that intersects with an outer edge of the rear foil, the method as disclosed above would obviously include the formation of a cone of turbulence by the front foil to produce waves and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above to 
Regarding claim 12, McNaughton discloses a watercraft (50) comprising: a hull (40) with a first side, a stern (90), a center of gravity, a bow (95), and a pair of foils (wake shaping apparatuses 10) including a rear foil projecting out from the first side and a front foil projecting out from the first side, wherein, when the watercraft moves forward in water, the pair of foils are configured for causing the watercraft to rotate about a yaw axis and increasing displacement of the water by the watercraft. (Figs. 2, 4, and 6 -18; col. 5, lines 11 - 55; col. 6, lines 46 - 53).  Although Fig. 6 of McNaughton illustrates including a rear foil projecting out from the first side and between the stern and the center of gravity and a front foil projecting out from the first side and between the bow and the center of gravity, McNaughton fails to explicitly teach the relative positioning of the rear foil relative to the center of gravity and the relative positioning of the front foil relative to the center of gravity.  McNaughton teaches foils located at various locations on the hull (col. 6, lines 46 - 53) and it would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the pair of foils as disclosed by McNaughton such that a rear foil projects out from the first side and between the stern and the center of gravity and a front foil projects out from the first side and between the bow and the center of gravity as a design consideration within the skill of the art based upon the predetermined size and shape of the waves to be produced by the watercraft.  McNaughton fails to disclose the front foil has a bow-facing surface having a first surface area and the rear foil has a bow-facing surface having a second surface area that is greater than the first surface area.  Simonds teaches the front foil (6) has a bow-facing surface having a first surface area and the rear foil (2a) has a bow-facing surface having a second surface area that is greater than the first surface area (Figs. 1 and 3; page 2, lines 46 - 69) to affect the positioning of the watercraft relative to the water surface to provide 
Regarding claim 13, McNaughton fails to disclose the rear foil has a length sufficient for the rear foil to project a distance out from the first side that is greater than a distance the front foil projects out from the first side.  Simonds teaches a rear foil (2a) has a length sufficient for the rear foil to project a distance out from the first side that is greater than a distance the front foil (6) projects out from the first side (Figs. 1 and 3; page 2, lines 46 - 69) to affect the positioning of the watercraft relative to the water surface to provide satisfactory stability and control of the watercraft as it moves through the water. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the relative sizes of the front and rear foils as taught by Simonds to provide the stability and control required by the watercraft and the associated lateral displacement wave generating system to generate waves of a predetermined size and shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/20/2022